DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

For claim 1,
a. retardance element to cause a polarization scrambling effect… on lines 5, 6.

For claim 8,
a. a retardance element to create a scrambled expanded… on lines 4, 5.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 

a. The Retardance element include a liquid crystal material, form-birefringent inorganic thin-film, phase controlled surface treatment, textured surface, and spatial-light modulation material, polymer based material, see paragraph 24 and 36.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1 and 7 are rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached)

(polarization scrambler consisting of half wave plate (HWP) and six quarter wave plates (QWPs) for fast and endless polarization scrambling, see section II and figure 2) comprising: an optical fiber input to transmit an optical signal; (laser transmitting the optical signal, see figure 1), a retardance element (RE) to cause a polarization scrambling effect on the expanded optical signal to create a scrambled optical signal; (retardance element with half wave plate (HWP) and six quarter wave plates (QWPs) for fast and endless polarization scrambling, see figure 2) and an optical fiber output to receive and transmit the scrambled optical signal to at least one downstream optical component ;(photodiode receiving the downstream scrambled optical signal; see figure 1).

However Koch does not explicitly disclose a beam expander to receive and expand the optical signal to create an expanded optical signal; expanded optical signal; a beam reducer to receive and reduce the expanded optical signal to create an optical signal.

In a related field of endeavor, Liu discloses a beam expander to receive and expand the optical signal to create an expanded optical signal; expanded optical signal; (beam expander for expanding the received optical signal to generate an expanded optical signal, see figure 1) a beam reducer to receive and reduce the expanded optical signal to create an optical signal ;(beam reducer for reducing the expanded optical signal, see figure 1).


Regarding claim 7, Koch discloses the polarization scrambler of claim 1, wherein the retardance element (RE) comprises a motor arm to move the retardance element (RE) in at least one of an x-, y-, or z-plane (rotary wave plates with adjustable retardation which can be modified with voltages V1 and V2 in Z-propagation direction, see section II and figure 1).

Claim 2 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Izumi et al. (US 2012/0237206). 
Regarding claim 2, the combination of Koch and Liu does not explicitly disclose the polarization scrambler of claim 1, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers.

;(plurality of input and output fibers 106 for the transmission and reception of polarization multiplexed optical signals, see figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of input and output fibers of Izumi with Koch and Liu to provide plurality of polarization multiplexed optical signals and the motivation is to provide to minimize distortion of data signals. 

Claim 3 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Liu1 et al (US 2018/0177404).

Regarding claim 3, the combination of Koch and Liu does not explicitly disclose the polarization scrambler of claim 1, wherein each of the beam expander and the beam reducer comprises at least one of a collimator, a gradient-index (GRIN) lens, or a bulk lens.
;(GRIN fiber is designed to reduce the amount of light rays, see paragraph 25 and GRIN lens 40 expands light to desired diameter, see paragraph 64) or a bulk lens. (Only one of the limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the GRIN lens of Liu1 with Koch and Liu to use the same component for both beam reducer and beam expander and the motivation is simplify design of the scrambling device.
Claims 4 and 5 are rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Kraemer et al (Achromatic retarders in polarization Optics – 2019 attached).
Regarding claim 4 the combination of Koch and Liu does not explicitly disclose the polarization scrambler of claim 1, wherein the retardance element (RE) comprises at least one of a textured material, a polymer, a birefringent material, or spatial-light-modulation (SLM) based material.
;(birefringent polymers and liquid crystals are used for achieving half and quarter wave retardance, see section 6) or spatial-light-modulation (SLM) based material. (Only one of the limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the birefringent polymers of Kraemer with Koch and Lou to measure the retardance for the quarter wave and half wave and the motivation is to provide tighter retardance tolerance with respect to changes in wavelength or temperature.

 
Regarding claim 5, the combination of Koch and Liu does not explicitly disclose the polarization scrambler of claim 4, wherein the birefringent material comprises at least one of a liquid crystal, a dielectric thin film, or a phase controlled element.

In a related field of endeavor, Kraemer discloses the polarization scrambler of claim 4, wherein the birefringent material comprises at least one of a liquid crystal, ;(birefringent polymers and liquid crystals are used for achieving half and quarter wave retardance, see section 6) a dielectric thin film, or a phase controlled element. (Only one of the limitation is required to be considered by the Examiner and motivation same as claim 4).

Claim 6 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Tan et al (US 2009/0257106).

Regarding claim 6, the combination of Koch and Liu does not explicitly disclose the polarization scrambler of claim 1, wherein the retardance element (RE) comprises a randomized pattern.
In a related field of endeavor, Tan discloses the polarization scrambler of claim 1, wherein the retardance element (RE) comprises a randomized pattern ;( half wave retarder 410 with the slow axis orientation varies across the plane of the optical retarder in random pattern, see figure 21a and 21b).



Claims 8 and 10 are rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Yao et al (US 2006/0023987).
Regarding claim 8, Koch discloses a polarization scrambler, (polarization scrambler consisting of half wave plate (HWP) and six quarter wave plates (QWPs) for fast and endless polarization scrambling, see section II and figure 2) comprising: an optical fiber input to transmit an optical signal; (laser transmitting the optical signal, see figure 1), retardance element (RE) to create a scrambled optical signal; ; (retardance element with half wave plate (HWP) and six quarter wave plates (QWPs) for fast and endless polarization scrambling, see figure 2) an optical fiber output to receive the scrambled optical signal ;(photodiode receiving the downstream scrambled optical signal; see figure 1).
However Koch does not explicitly disclose a beam expander to receive and expand the optical signal to create an expanded optical signal, wherein the beam expander 

In a related field of endeavor, Yao discloses a beam expander to receive and expand the optical signal to create an expanded optical signal,(optical collimator at the input of the λ/4 input wave plate to create an expanded optical signal, see figure 21)  wherein the beam expander comprises a, a beam reducer to receive and reduce the scrambled expanded optical signal to a scrambled optical signal ;(optical collimator at the output of the λ/4 wave plate and collimate (reduce) the received optical signal, see figure 21).
 
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the collimator of Yao with Koch to expanding and then reducing the optical signal and the motivation is to provide larger measuring aperture.

Regarding claim 10, Koch does not explicitly disclose the polarization scrambler of claim 8, wherein each of the beam expander and the beam reducer comprises at least one of a collimator, a gradient-index (GRIN) lens, or a bulk lens.


In a related field of endeavor, Yao discloses the polarization scrambler of claim 8, wherein each of the beam expander and the beam reducer comprises at least one of a collimator, ,(optical collimator at the input of the λ/4 input wave plate to create an expanded optical signal and optical collimator at the output of the λ/4 wave plate and collimate (reduce) the received optical signal,  see figure 21)  a gradient-index (GRIN) lens, or a bulk lens. (Only one of the limitation is required to be considered by the Examiner and motivation same as claim 8).

Claim 9 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Yao et al (US 2006/0023987) and further in view of Izumi et al. (US 2012/0237206).
Regarding claim 9, the combination of Koch and Yao does not explicitly disclose the polarization scrambler of claim 8, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers.

In a related field of endeavor, Izumi discloses the polarization scrambler of claim 8, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers ;(plurality of input and output fibers 106 for the transmission and reception of polarization multiplexed optical signals, see figure 1).


Claims 11 and 12 are rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Yao et al (US 2006/0023987) and further in view of Kraemer et al (Achromatic retarders in polarization Optics – 2019 attached).

Regarding claim 11, the combination of Koch and Yao does not explicitly disclose the polarization scrambler of claim 8, wherein the retardance element (RE) is a thin film coating that comprises at least one of a textured material, a polymer, a birefringent material, or spatial-light-modulation (SLM) based material.

In a related field of endeavor discloses Kraemer the polarization scrambler of claim 8, wherein the retardance element (RE) is a thin film coating that comprises at least one of a textured material, a polymer, a birefringent material, ;(birefringent polymers and liquid crystals are used for achieving half and quarter wave retardance, see section 6) or spatial-light-modulation (SLM) based material. (Only one of the limitation is required to be considered by the Examiner).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the birefringent polymers of Kraemer with Koch and Yao to measure the retardance for the quarter wave and half wave and the motivation is to provide tighter retardance tolerance with respect to changes in wavelength or temperature.
Regarding claim 12, the combination of Koch and Yao does not explicitly disclose the system of claim 11, wherein the birefringent material comprises at least one of a liquid crystal, a dielectric thin film, or a phase controlled element.
In a related field of endeavor, Kraemer discloses the system of claim 11, wherein the birefringent material comprises at least one of a liquid crystal, ;(birefringent polymers and liquid crystals are used for achieving half and quarter wave retardance, see section 6) a dielectric thin film, or a phase controlled element. (Only one of the limitation is required to be considered by the Examiner and motivation same as claim 11).

Claim 13 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Yao et al (US 2006/0023987) and further in view of Tan et al (US 2009/0257106).


In a related field of endeavor, Tan discloses the polarization scrambler of claim 8, wherein the retardance element (RE) comprises a randomized pattern ;( half wave retarder 410 with the slow axis orientation varies across the plane of the optical retarder in random pattern, see figure 21a and 21b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the randomized pattern of the retarder of Tan with Koch and Yao to provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency . 

Claims 14 and 20 are rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached)

(polarization scrambler consisting of half wave plate (HWP) and six quarter wave plates (QWPs) for fast and endless polarization scrambling, see section II and figure 2) comprising: providing an optical fiber input to transmit an optical signal; (laser transmitting the optical signal, see figure 1),  providing a retardance element (RE) to cause a polarization scrambling effect on the optical signal to create a scrambled optical signal; (retardance element with half wave plate (HWP) and six quarter wave plates (QWPs) for fast and endless polarization scrambling, see figure 2) providing an optical fiber output to receive and transmit the scrambled optical signal to at least one downstream optical component ;(photodiode receiving the downstream scrambled optical signal; see figure 1).
However Koch does not explicitly disclose providing a beam expander to receive and expand the optical signal to create an expanded optical signal; providing a beam reducer to receive and reduce the scrambled expanded optical signal to create a scrambled optical signal.
In a related field of endeavor, Yao discloses providing a beam expander to receive and expand the optical signal to create an expanded optical signal; (beam expander for expanding the received optical signal to generate an expanded optical signal, see figure 1) providing a beam reducer to receive and reduce the scrambled expanded optical signal to create a scrambled optical signal ;(beam reducer for reducing the expanded optical signal, see figure 1).


Regarding claim 20, Koch discloses the method of claim 14, wherein the retardance element (RE) comprises a motor arm to move the retardance element (RE) in at least one of an x-, y-, or z-plane (rotary wave plates with adjustable retardation which can be modified with voltages V1 and V2 in Z-propagation direction, see section II and figure 1).
Claim 15 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Izumi et al. (US 2012/0237206). 
Regarding claim 15, the combination of Koch and Liu does not explicitly disclose the method of claim 14, wherein each of the optical fiber input and the optical fiber output comprises an array of NxX optical fibers, where N and X are integers.

;(plurality of input and output fibers 106 for the transmission and reception of polarization multiplexed optical signals, see figure 1).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of input and output fibers of Izumi with Koch and Liu to provide plurality of polarization multiplexed optical signals and the motivation is to provide to minimize distortion of data signals. 
Claim 16 is rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Liu1 et al (US 2018/0177404).

Regarding claim 16, the combination of Koch and Liu does not explicitly disclose the method of claim 14, wherein each of the beam expander and the beam reducer comprises at least one of a collimator, a gradient-index (GRIN) lens, or a bulk lens.

;(GRIN fiber is designed to reduce the amount of light rays, see paragraph 25 and GRIN lens 40 expands light to desired diameter, see paragraph 64) or a bulk lens. (Only one of the limitation is required to be considered by the Examiner).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the GRIN lens of Liu1 with Koch and Liu to use the same component for both beam reducer and beam expander and the motivation is simplify design of the scrambling device.
Claims 17 and 18 are rejected under 35 USC 103 for being unpatentable over Koch et al (Endless Optical Polarization Control at 56 Krad/s Over 50 Gigaradian and Demultiplex of 112-Gb/s PDM-RZ-DQPSK Signals at 3.5 Krad/s – 2010 attached) in view of Liu et al (Real time Measurement of full field Retardation Near Quarter Wavelength – 2012 attached) and further in view of Kraemer et al (Achromatic retarders in polarization Optics – 2019 attached).
Regarding claim 17, the combination of Koch and Liu does not explicitly disclose the method of claim 14, wherein the retardance element (RE) comprises at least one of a textured material, a polymer, a birefringent material, or spatial-light-modulation (SLM) based material.
 a birefringent material ;(birefringent polymers and liquid crystals are used for achieving half and quarter wave retardance, see section 6)  or spatial-light-modulation (SLM) based material. (Only one of the limitation is required to be considered by the Examiner).
Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the birefringent polymers of Kraemer with Koch and Lou to measure the retardance for the quarter wave and half wave and the motivation is to provide tighter retardance tolerance with respect to changes in wavelength or temperature.

Regarding claim 18, the combination of Koch and Liu does not explicitly disclose the method of claim 17, wherein the birefringent material comprises at least one of a liquid crystal, a dielectric thin film, or a phase controlled element.

In a related field of endeavor, Kraemer discloses the method of claim 17, wherein the birefringent material comprises at least one of a liquid crystal, ;(birefringent polymers and liquid crystals are used for achieving half and quarter wave retardance, see section 6)  a dielectric thin film, or a phase controlled element. (Only one of the limitation is required to be considered by the Examiner and motivation same as claim 17).


Regarding claim 19, the combination of Koch and Liu does not explicitly disclose the method of claim 14, wherein the retardance element (RE) comprises a randomized pattern.
In a related field of endeavor, Tan discloses the method of claim 14, wherein the retardance element (RE) comprises a randomized pattern ;( half wave retarder 410 with the slow axis orientation varies across the plane of the optical retarder in random pattern, see figure 21a and 21b).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the randomized pattern of the retarder of Tan with Koch and Liu to provide increased scrambling efficiency with polarization related impairments and the motivation is to provide increased data transmission efficiency . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Isomura et al (US 2008/0158644) discloses scrambling of a polarization state of signal light using at least two wave plates, see figure 1

b. Noe et al (US 2003/0138184) discloses a polarization scrambler where a light is passed through as retarder whose eigen modes and delay vary with time; see figure 4.

c. Junginger et al (US 2006/0250835) discloses a driver circuit for a polarization scrambler having number of electrodes and at least one pulse source and matching circuit, see figure 2.

d. Yao et al (US 2013/0077151) discloses cascaded optical polarization devices having modulated optical retardation to control optical polarization of light for polarization scrambling; see figure 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636